 



Exhibit 10.6
LENNOX INTERNATIONAL INC.
2007 Long-Term Incentive Award Agreement
U.S. Employees
THIS AGREEMENT (“Agreement”) is made as of the December 6, 2007 (the “Award
Date”), by and between Lennox International Inc., a Delaware corporation (the
“Company”), and «First» «Last» (“Participant”).
The Company has adopted the 1998 Incentive Plan of Lennox International Inc.
(the “Plan”), a copy of which is attached hereto as Exhibit A and made a part
hereof, for the benefit of eligible employees, directors, consultants and other
independent contractors of the Company and its Subsidiaries. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in the
Plan.
Pursuant to the Plan, the Compensation and Human Resources Committee (the
“Committee”), which has been assigned responsibility for administering the Plan,
has determined that it is in the interest of the Company and its stockholders to
make the awards provided herein in order to encourage Participant to remain in
the employ of the Company or its Subsidiaries, to increase Participant’s
personal interest in the continued success and progress of the Company and to
foster and enhance the long-term profitability of the Company for the benefit of
its shareholders by offering the incentive of long-term rewards to be realized
only upon attainment of established goals.
The Company and Participant therefore agree as follows:
1. Grant of Awards. Subject to the terms and conditions herein, the Company
grants to the Participant:
(a) PSU Award — for the period beginning on January 1, 2008 and ending on
December 31, 2010 (the “Performance Period”), an award of «Units» units of
Common Stock (the “PSU Award”);
(b) RSU Award — for the period beginning on December 6, 2007 and ending on
December 6, 2010 (the “Retention Period”), an award of «Units» units of
restricted Common Stock (the “RSU Award”); and
(c) SAR Award — for the period beginning on December 6, 2007 and ending on
December 6, 2014 (the “SAR Period”), the right to the increase (if any) between
the actual selling price of «Units» shares of Common Stock (the “SAR Award”) on
the date of exercise over the “Fair Market Value” of such units on the Award
Date. The “Fair Market Value” of the units on the Award Date is $        per
share.

 

1



--------------------------------------------------------------------------------



 



2. Conditions for Vesting and Exercise.
(a) PSU Award — Fifty percent (50%) of your PSU Award is based upon satisfaction
of a net income growth rate target (“Net Income”) for the three-year Performance
Period, and fifty percent (50%) of your PSU Award is based upon satisfaction of
a return on invested capital target (“ROIC”) for the three-year Performance
Period. Subject to paragraphs 5 and 6 herein, at the end of the Performance
Period, the Company shall apply the Company’s attained levels of performance to
the PSU Award to calculate the number of whole shares earned by the Participant
(the “PSU Earned Awards”). The Committee shall determine Participant’s total PSU
Earned Award for such period by reference to the following performance matrix:

                          Performance Share Program — Performance Standards    
Threshold   Target   Maximum
Earned Award Payout
    50 %     100 %     200 %
Net Income — 3 year CAGR
     _____  %      _____  %      _____  %
ROIC — 3 year weighted average*
     _____  %      _____  %      _____  %

*lowest year ROIC weighted 20%, remaining years weighted 40% each
If, at the end of the Performance Period, at least the threshold performance
level has been attained for either or both of the Net Income or ROIC performance
measures, the PSU Earned Award will be vested in accordance with the performance
matrix set forth above. To the extent that each PSU Earned Award payout level
attained is less than 100%, the difference between 100% and each PSU Earned
Award distributed, if any, shall be forfeited.
(b) RSU Award — Subject to paragraphs 5 and 6 herein, at the end of the
Retention Period, the RSU Award shall vest and be distributed to the Participant
(the “RSU Earned Awards”).
(c) SAR Award — Subject to paragraphs 5 and 6 herein, the SAR Award may be
exercised only to the extent the SAR Award has become vested in accordance with
the following schedule:

      Date   Shares Available for Purchase
December 6, 2008
  33 1/3% December 6, 2009   66 2/3% December 6, 2010   100%

To the extent the SAR Award becomes exercisable, such SAR Award may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the SAR Period.

 

2



--------------------------------------------------------------------------------



 



3. Method and Time of Payment.
(a) PSU Award — PSU Earned Awards shall be paid as soon as practicable following
the end of the Performance Period. PSU Earned Awards shall be paid in the form
of the nearest number of whole shares of Common Stock which is equal to or less
than the units determined by the reference to the matrix specified in paragraph
2(a) above. Subject to the withholding referred to in paragraph 4 herein, the
Company shall deliver to Participant certificates issued in Participant’s name
for the number of shares to be issued to Participant.
(b) RSU Awards — RSU Earned Awards shall be paid as soon as practicable
following the end of the Retention Period. RSU Earned Awards shall be paid in
whole shares of Common Stock. Subject to the withholding referred to in
paragraph 4 herein, the Company shall deliver to Participant certificates issued
in Participant’s name for the number of shares to be issued to Participant.
(c) SAR Award — Subject to the withholding referred to in paragraph 4 herein,
the Company shall deliver to Participant certificates issued in Participant’s
name for the number of shares of Common Stock, in the form of the nearest number
of whole shares of Common Stock, which represent the increase (if any) between
the actual selling price of the Common Stock on the date of exercise over the
Fair Market Value of the Common Stock on the Award Date.
4. Withholding for Taxes. Participant acknowledges and agrees that the Company
may deduct from the shares of Common Stock otherwise deliverable in connection
with a PSU Earned Award, an RSU Earned Award, or an exercise of a vested SAR
Award, a number of whole shares of Common Stock (valued at their Fair Market
Value on the date of exercise for a PSU Earned Award or an RSU Earned Award, or
at the actual selling price on the date of exercise for an SAR Award) that is at
least equal to the minimum statutory amount of all Federal, state and local
taxes required to be withheld by the Company in connection with such delivery,
as determined by the Company.
5. Termination of Employment. Unless otherwise determined by the Committee in
its sole discretion, a PSU Award, an RSU Award or an SAR Award shall terminate
at the times specified below:
(a) If Participant terminates employment with the Company and its Subsidiaries
voluntarily or is terminated by the Company or a Subsidiary for Cause (as
defined in any applicable employment agreement between the Company or Subsidiary
and the Participant or as determined by the Committee in its sole discretion in
the absence of any such employment agreement), then any PSU Award, RSU Award or
SAR Award shall terminate immediately and all units subject to such award shall
be forfeited immediately upon such termination of Participant’s employment.

 

3



--------------------------------------------------------------------------------



 



(b) If Participant’s employment with the Company and its Subsidiaries is
terminated by the Company or a Subsidiary not for Cause, (i) any unearned or
unvested PSU Awards or RSU Awards shall terminate immediately and all unearned
or unvested units subject to such award shall be canceled immediately upon such
termination of Participant’s employment, and (ii) any SAR Award, to the extent
vested and exercisable, shall continue to be exercisable for a period not to
exceed 90 days following Participant’s termination of employment, but to the
extent not vested and exercisable on the date of Participant’s termination from
employment, shall terminate immediately and all unvested units subject to such
award shall be forfeited immediately upon such termination of Participant’s
employment.
(c) If Participant’s employment with the Company and its Subsidiaries is
terminated by the Company or a Subsidiary for Cause or not for Cause within one
year following a Change of Control (as defined in paragraph 17 herein), any SAR
Award, to the extent vested and exercisable, shall continue to exercisable for a
period not to exceed 90 days following Participant’s termination of employment,
but to the extent not vested and exercisable on the date of Participant’s
termination from employment, shall terminate immediately and all unvested units
subject to such award shall be forfeited immediately upon such termination of
Participant’s employment.
(d) If Participant’s employment with the Company and its Subsidiaries is
terminated by reason of Participant’s retirement under an employee pension
benefit plan maintained by the Company or a Subsidiary, Participant shall
receive (i) a prorata amount of Participant’s PSU Earned Award, based upon the
portion of the Performance Period the Participant actually served as an employee
of the Company or a Subsidiary determined as of the date of retirement, only to
the extent the minimum performance level of the Company has been attained in
accordance with paragraph 2(a) above, and the remaining amount of the PSU Award
shall be forfeited; (ii) a prorata amount of Participant’s RSU Award, based upon
the portion of the Retention Period the Participant actually served as an
employee of the Company or a Subsidiary determined as of the date of retirement,
and the remaining amount of the RSU Award shall be forfeited; and (iii) to the
extent then vested and exercisable, the SAR Award shall continue to be vested
and exercisable for the remainder of the SAR Period, and the remaining unvested
and unexercisable portion of the SAR Award shall be forfeited. In the case of a
PSU Award or an RSU Award, the prorata amount shall be payable as soon as
practicable after the end of the Performance Period or the Retention Period, as
applicable.

 

4



--------------------------------------------------------------------------------



 



(e) If Participant’s employment with the Company and its Subsidiaries is
terminated by reason of Participant’s death or Disability (as defined in
paragraph 17 herein), Participant, or in the event of Participant’s death,
Participant’s beneficiary, shall receive (i) a prorata amount of Participant’s
PSU Award, based upon the Company’s attainment of its performance goals (as
determined in the sole discretion of the Committee), determined as of the date
of death or Disability), and the remaining amount of the PSU Award shall be
forfeited; (ii) a prorata amount of Participant’s RSU Award, based upon the
portion of the Retention Period the Participant actually served as an employee
of the Company or a Subsidiary determined as of the date of death or Disability,
and the remaining amount of the RSU Award shall be forfeited; and (iii) to the
extent then unvested, the SAR Award shall become fully vested and exercisable
and shall continue to be exercisable for the remainder of the SAR Period. In the
case of a PSU Award or an RSU Award, the prorata amount shall be payable as soon
as practicable.
6. Change of Control. Notwithstanding any other provision contained in this
Agreement, upon the occurrence of a Change of Control, PSU Awards and RSU Awards
shall become fully vested and be distributed to the Participant, and SAR Awards
shall become fully vested and exercisable by the Participant.
7. Nontransferability of Award. During Participant’s lifetime, a PSU Award, an
RSU Award and a SAR Award are not transferable (voluntarily or involuntarily)
other than pursuant to a domestic relations order and, except as otherwise
required pursuant to a domestic relations order, are payable only to Participant
or Participant’s court appointed legal representative. Participant may designate
a beneficiary or beneficiaries to whom the benefits of the PSU Award, RSU Award
or SAR Award shall pass upon Participant’s death and may change such designation
from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on the form annexed hereto as Exhibit B or such
other form as may be prescribed by the Committee, provided that no such
designation shall be effective unless so filed prior to the death of
Participant. If no such designation is made or if the designated beneficiary
does not survive Participant’s death, the benefits of the PSU Award, RSU Award
or SAR Award shall pass by will or the laws of descent and distribution.
8. No Stockholder Rights. Participant shall not be deemed for any purpose,
including voting rights and dividends, to be, or to have any of the rights of, a
stockholder of the Company with respect to any shares or units of Common Stock
as to which this Agreement relates until such shares shall have been issued to
Participant by the Company. Furthermore, the existence of this Agreement shall
not affect in any way the right or power of the Company or its stockholders to
accomplish any corporate act, including, without limitation, the acts referred
to in Section 15 of the Plan.
9. Adjustments. As provided in Section 15 of the Plan, certain adjustments may
be made to shares of Common Stock upon the occurrence of events or circumstances
described in Section 15 of the Plan.

 

5



--------------------------------------------------------------------------------



 



10. Restrictions Imposed by Law. Without limiting the generality of Section 16
of the Plan, Participant agrees that the Company will not be obligated to
deliver any shares of Common Stock, if counsel to the Company determines that
such delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock may be
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulation or agreement.
11. Notice. Unless the Company notifies Participant in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be (a) delivered personally to the
following address:
Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080
or (b) sent by first class mail, postage prepaid and addressed as follows:
Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080
Any notice or other communication to Participant with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Participant’s address as listed in the records
of the Company on the Award Date, unless the Company has received written
notification from Participant of a change of address.
12. Amendment. Notwithstanding any other provisions hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee as
contemplated by Section 6 of the Plan. Without limiting the generality of the
foregoing, without the consent of Participant:
(a) this Agreement may be amended or supplemented (i) to cure any ambiguity or
to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein, or (ii) to add to the covenants
and agreements of the Company for the benefit of Participant or surrender any
right or power reserved to or conferred upon the Company in this Agreement;
subject, however, to any required approval of the Company’s stockholders and,
provided, in each case, that such changes or corrections shall not adversely
affect the rights of Participant with respect to the PSU Award, RSU Award or SAR
Award evidenced hereby without the Participant’s consent, (iii) to make changes
to the number of shares of Common Stock subject to Participant’s PSU Award, RSU
Award or SAR Award or to change the performance standards of paragraph 2(a)
above, as equitably determined by the Committee to reflect adjustment required
by the effect of a major corporate event such as the acquisition or disposition
of a Subsidiary or major business activity or substantial operating assets, or a
“going public” event; or (iv) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or to the interpretation of, any law or
governmental rule or regulation, including any applicable Federal or state
securities laws; and

 

6



--------------------------------------------------------------------------------



 



(b) subject to Section 6 of the Plan and any required approval of the Company’s
stockholders, the PSU Award, RSU Award or SAR Award evidenced by this Agreement
may be canceled by the Committee and a new PSU Award, RSU Award or SAR Award
made in substitution therefore, provided that the PSU Award, RSU Award or SAR
Award so substituted shall satisfy all requirements of the Plan as of the date
such new PSU Award, RSU Award or SAR Award is made and no such action shall
adversely affect an PSU Award, RSU Award or SAR Award without Participant’s
consent.
13. Participant Employment. Nothing contained in this Agreement, and no action
of the Company or the Committee with respect hereto, shall confer or be
construed to confer on Participant any right to continue in the employ of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any employing Subsidiary to terminate Participant’s employment at any
time, with or without cause; subject, however, to the provisions of any
employment agreement between Participant and the Company or any Subsidiary.
14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.
15. Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the PSU Award, RSU Award and SAR Award evidenced hereby is granted, pursuant
to the Plan and shall be governed by and construed in accordance with the Plan
and the administrative interpretations adopted by the Committee thereunder. All
decisions of the Committee upon questions regarding the Plan or this Agreement
shall be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan shall control. The headings of the paragraphs of this Agreement have
been included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
16. Rules by Committee. The rights of Participant and obligations of the Company
hereunder shall be subject to such reasonable rules and regulations as the
Committee may adopt from time to time hereafter.

 

7



--------------------------------------------------------------------------------



 



17. Definitions. As used in this Agreement, the terms set forth below shall have
the following respective meanings:
(a) “Beneficial Owner” shall mean, with reference to any securities, any Person
if:
(i) such Person is the “beneficial owner” of (as determined pursuant to Rule
13d-3 of the General Rules and Regulations under the Exchange Act, as in effect
on the date of this Agreement) such securities; provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (i) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (x) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by
Rule 14a-2(b)(2) of the General Rules and Regulations under the Exchange Act)
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable provisions of the General Rules and Regulations under the Exchange
Act and (y) is not then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report); or
(ii) such Person is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person (other than Exempt Persons) that beneficially owns such securities;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of,
or to “beneficially own” any security held by a Norris Family Trust with respect
to which such Person acts in the capacity of trustee, personal representative,
custodian, administrator, executor, officer, partner, member, or other
fiduciary; provided, further, that nothing in this definition shall cause a
Person engaged in business as an underwriter of securities to be the Beneficial
Owner of, or to “beneficially own,” any securities acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition. For purposes
hereof, “voting” a security shall include voting, granting a proxy, consenting
or making a request or demand relating to corporate action (including, without
limitation, a demand for a stockholder list, to call a stockholder meeting or to
inspect corporate books and records) or otherwise giving an authorization
(within the meaning of Section 14(a) of the Exchange Act) in respect of such
security. The terms “beneficially own” and “beneficially owning” shall have
meanings that are correlative to this definition of the term “Beneficial Owner.”
(b) “Change of Control” shall mean any of the following occurring on or after
the date of this Agreement:
(i) Any Person (other than an Exempt Person) shall become the Beneficial Owner
of 35% or more of the shares of Common Stock then outstanding or 35% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (i) if such Person shall become a Beneficial Owner
of 35% or more of the shares of Common Stock or 35% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (x) an
Exempt Transaction or (y) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (x), (y) and (z) of
subsection (iii) of this definition are satisfied;

 

8



--------------------------------------------------------------------------------



 



(ii) Individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that there shall be excluded, for this purpose, any such
individual whose initial assumption of office occurs as a result of any actual
or threatened election contest that is subject to the provisions of Rule 14a-11
under the Exchange Act;
(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (x) more than 65% of the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding Voting Stock of such
corporation is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger or
consolidation (ignoring, for purposes of this clause (x), the first proviso in
the definition of “Beneficial Owner” set forth above) in substantially the same
proportions as their ownership immediately prior to such reorganization, merger
or consolidation of the outstanding Common Stock, (y) no Person (excluding any
Exempt Person or any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 35% or more of
the Common Stock then outstanding or 35% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 35% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding Voting Stock of such corporation
and (z) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or initial action by the Board providing for such reorganization,
merger or consolidation; or

 

9



--------------------------------------------------------------------------------



 



(iv) Approval by the shareholders of the Company of (x) a complete liquidation
or dissolution of the Company, unless such liquidation or dissolution is
approved as part of a plan of liquidation and dissolution involving a sale or
disposition of all or substantially all of the assets of the Company to a
corporation with respect to which, following such sale or other disposition, all
of the requirements of clauses (y)(A), (B) and (C) of this subsection (iv) are
satisfied, or (y) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 65% of the then
outstanding shares of common stock of such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition (ignoring, for purposes of this clause (y)(A), the first
proviso in the definition of “Beneficial Owner” set forth above) in
substantially the same proportions as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 35% or more of
the Common Stock then outstanding or 35% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 35% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or initial action of the Board providing
for such sale or other disposition of assets of the Company; or
(v) If the Participant is an employee of a Subsidiary of the Company, a Change
of Control is deemed to have occurred at such time as any of the following occur
while such Participant is an employee of such Subsidiary: (A) such Subsidiary
shall no longer be deemed to be a Subsidiary of the Company or (B) the sale or
transfer of all or substantially all of the assets of such Subsidiary to any
Person other than the Company or a Subsidiary of the Company.
(c) “Common Stock” shall mean the common stock, par value $.01 per share, of the
Company.
(d) “Disability” shall mean disability as defined in any written employment
agreement between Participant and the Company or a Subsidiary in effect at the
time of Participant’s termination of employment or, in the absence of any such
employment agreement, as determined by the Committee in good faith and/or
pursuant to any long-term disability plan sponsored by the Company or applicable
Subsidiary.
(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------



 



(f) “Exempt Person” shall mean (i) the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any subsidiary of the Company, and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan, (ii) any Person who is shown under the caption
“Principal and Selling Stockholders” in the Company’s final prospectus dated
July 28, 1999 relating to its initial public offering of the Common Stock as
beneficially owning (as determined pursuant to Rule 13d-3 of the General Rules
and Regulations under the Exchange Act, as in effect on the date of this
Agreement) one percent or more of the Common Stock and (iii) any lineal
descendant and any spouse of any such lineal descendant of D.W. Norris, but only
if such lineal descendant and any spouse of any such lineal descendant shall not
at any time hold shares of Common Stock or Voting Stock of the Company with the
primary purpose of effecting with respect to the Company (A) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation, (B) a
sale or transfer of a material amount of assets, (C) any material change in the
capitalization, (D) any other material change in the business or corporate
structure or operations, (E) changes in the corporate charter or bylaws or (F) a
change in the composition of the Board or of the members of senior management.
(g) “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock by the Company, unless
and until such time as such Person shall purchase or otherwise become the
Beneficial Owner of additional shares of Common Stock constituting 3% or more of
the then outstanding shares of Common Stock or additional Voting Stock
representing 3% or more of the combined voting power of the then outstanding
Voting Stock.
(h) “Fair Market Value” means the fair market value of a share of Common Stock
as most recently fixed and determined (prior to the date of the event giving
rise to the use and application of such term) as follows: (i) if shares of
Common Stock are listed on a national securities exchange, the mean between the
highest and lowest sales price per share of Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, (ii) if shares of Common Stock are not so listed
but are quoted on the Nasdaq National Market, the mean between the highest and
lowest sales price per share of Common Stock reported by the Nasdaq National
Market on that date, on the last preceding date on which such a sale was so
reported, (iii) if the Common Stock is not so listed or quoted, the mean between
the closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by the Nasdaq Stock market, or, if not reported
by the Nasdaq Stock Market, by the National Quotation Bureau Incorporated.
(i) “Norris Family Trust” shall mean any trust, estate, custodianship, other
fiduciary arrangement, corporation, limited partnership, limited liability
company or other business entity (collectively, a “Family Entity”) formed,
owned, held, or existing primarily for the benefit of the lineal descendants of
D.W. Norris and any spouses of such lineal descendants, but only if such Family
Entity shall not at any time hold Common Stock or Voting Stock of the Company
with the primary purpose of effecting with respect to the Company (i) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation (ii) a sale or transfer of a material amount of assets, (iii) any
material change in capitalization, (iv) any other material change in business or
corporate structure or operations, (v) changes in corporate charter or bylaws,
or (vi) a change in the composition of the Board or of the members of senior
management.

 

11



--------------------------------------------------------------------------------



 



(j) “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.
(k) “Subsidiary” mean, with respect to any Person, (i) a corporation a majority
of whose Voting Stock is at the time, directly or indirectly, owned by such
Person, by one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries thereof or (ii) any other Person (other than a corporation),
including, without limitation, a joint venture, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, have at least
majority ownership interest entitled to vote in the election of directors,
managers or trustees thereof (or other Persons performing similar functions).
(l) “Voting Stock” shall mean, with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of directors of such corporation (excluding any class or series
that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).
18. Entire Agreement. Subject to the provisions of any applicable written
employment agreement between Participant and the Company or any Subsidiary,
Participant and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the PSU Award,
the RSU Award and the SAR Award and replaces and makes null and void any prior
agreements, oral or written, between Participant and the Company regarding the
PSU Award, the RSU Award and the SAR Award.
19. Participant Acceptance. Participant shall signify acceptance of the terms
and conditions of this Agreement by electronic signature or by signing in the
space provided at the end hereof and returning a signed copy to the Company.

              LENNOX INTERNATIONAL INC.
 
       
 
  By:    
 
       
 
  Name:   William F. Stoll, Jr.
 
  Title:   Exec. Vice President, Chief Legal Officer, and Secretary
 
            ACCEPTED:
 
       
 
  Signed:    
 
       
 
      «First» «Last»

 

12